DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12, 15-18 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Esposito (US 2012/0000156) in view of Moore (US 2003/0147892) and Kreckl (US 5927033).
As to claim 7, Esposito teaches a laying process of a piece of tile for covering surfaces (“A magnetic covering tile” (Abstract)), the piece of tile (tile 1 is shown in Figs 1, 2, 3 for example) comprising: at least one of a ceramic material and stone ([0036]: “Top layer 4 … may comprise also ceramic materials”), at least a first decorative layer (top layer 4) having a visible faces and a laying face opposite to said visible face (as shown in Fig 3 top layer 4 has a top facing surface and a bottom facing surface), and said laying face being adapted to be turned towards a laying surface to be covered (as shown in Fig 3), and at least a second layer arranged on said laying face of said first decorative layer and comprising a sheet of a flexible magnetic material (bottom magnetic flexible layer 3).
Esposito does not teach the specific material makeup of the flexible magnetic layer 3. However, in the field of magnetic tiles, the specific magnetic backing as claimed was known and used at the time the invention was effectively filed. See Moore which teaches a magnetic sheet display useful for removably placing magnetic tiles on a magnetic surface. Moore teaches the second layer comprises strontium ferrite at a weight concentration of between 85% and 95% of a total weight of the second layer ([0033]: “Ideally, the amount of magnetic or magnetizable material(s) range between about 87-97% in a weight-to-weight ratio of the total weight of the magnetic or magnetizable material(s), to the total weight of the back layer.” Examiner notes strontium ferrite is taught at [0032]), and chlorinated polyethylene at a weight concentration of between 5% and 15% of the total weight of the second layer ([0034]: “Ideally, the amount of polymeric material(s) range between about 5-15% in a weight-to-weight ratio of the total weight of the polymeric material(s), to the total weight of the back layer.” Examiner notes chlorinated polyethylene is taught at [0032]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied the specific materials of the flexible magnetic backing 
Esposito does not teach the specific material makeup of the substrate 7. However, Moore teaches the same material used as the backing may be used as the magnetic material onto which tiles are placed. See Moore [0040] which discusses that characters “characters can include at least one magnetic, or magnetizable material to aid, promote, and/or necessitate the characters to attach to the top layer of the magnetic display system.” Thus Moore further obviates the third layer being of the same composition as the second layer: wherein the laying process comprises: - applying a third layer on said laying surface to be covered, said third layer comprising a metal material selected from: (a) a flexible, metal rubber sheet comprising iron powder at a weight concentration of between 85% and 95% of a total weight of the flexible metal rubber sheet (Moore [0033]: “Ideally, the amount of magnetic or magnetizable material(s) range between about 87-97% in a weight-to-weight ratio of the total weight of the magnetic or magnetizable material(s), to the total weight of the back layer.” Examiner notes strontium ferrite as taught at [0032] is an iron powder) and chlorinated polyethylene at a weight concentration of between 5% and 15% of the total weight of the flexible metal rubber sheet (Moore [0034]: “Ideally, the amount of polymeric material(s) range between about 5-15% in a weight-to-weight ratio of the total weight of the polymeric material(s), to the total weight of the back layer.” Examiner notes chlorinated polyethylene is taught at [0032]); (b) a metal mixture comprising magnetite at a weight concentration of between 50% and 70% of a total weight of the metal mixture, titanium dioxide at a weight concentration of between 5% and 10% of the total weight of the metal mixture, and water at a weight concentration of between 45% and 20% of the total weight of the metal mixture; and (c) a water-based metal paint containing ferrous particles, wherein the metal paint is diluted with between 0% and 5% water when prepared; and (Examiner notes options B and C are not considered as the broadest reasonable interpretation is that only one of the three options A, B, C must be satisfied to meet the claimed limitations.)
- depositing said piece of tile on said third layer for magnetically fixing said second layer on said third layer (Esposito teaches the tile 1 is laid upon the surface 7 at least in Figs 3-4).
Esposito in view of Moore does not teach the second layer has a thickness of between 0.3 mm and 3 mm. Rather Esposito and Moore are both silent with respect to specific dimensions of the tiles, backing layers, and surface layers. However, in the field of tiles having magnetic backing, Kreckl teaches a similar method and system for laying wall or floor tiles. Kreckl teaches a concrete floor in the embodiment of Fig 1 which is covered with a magnetic surface 7 and upon which rests tiles having magnetic backing 6. Kreckl teaches the magnetic backing 6 is a magnetic foil having a thickness of 0.6, 0.8 or 1.0mm, or may be thicker (Col 2 lines 1-3). Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a thickness of the second layer to be between 0.3 and 3 mm. Such a person would have found it obvious in view of the thickness of other magnetic backings in the art, such as Kreckl, which indicate that a backing of this thickness is sufficient to provide for the magnetic adhesion sought by both Esposito and Moore. See also MPEP 2143 I A which describes the prima facie obvious of the combination of prior art elements according to known methods to yield predictable results. In this case, it is 
As to claim 8, Esposito in view of Moore and Kreckl teaches the laying process according to claim 7, wherein said third layer comprises said flexible, metal rubber sheet (as described above, Moore teaches the flexible backing may be used both as a backing for the tile as well as the surface upon which tiles are placed.).
As to claim 9, Esposito in view of Moore and Kreckl teaches the laying process according to claim 7, wherein said third layer comprises said metal mixture (As option A was chosen for examination, limitations surface limiting option B are not considered.).
As to claim 10, Esposito in view of Moore and Kreckl teaches the laying process according to claim 7, wherein said third layer essentially covers an entirety of said laying surface to be covered (as shown for example in Fig 1 of Esposito, the laying surface to be covered is defined by surface 7).
As to claim 11, Esposito in view of Moore and Kreckl teaches the laying process according to claim 7, wherein said second layer covers a majority of said laying face (as shown for example in Fig 1 of Esposito, the layer 3 covers the vast majority of the underside of top layer 4).
As to claim 12, Esposito in view of Moore and Kreckl teaches the laying process according to claim 7, comprising coating said laying surface to be covered with multiple pieces of said piece of tile, with the multiple pieces being positioned mutually adjacent to each other (the tiles 1 are shown in Esposito Fig 3 and 4 to be adjacent to one another).
As to claim 15, Esposito teaches a laying process of a piece of tile for covering surfaces (“A magnetic covering tile” (Abstract)), the piece of tile (tile 1 is shown in Figs 1, 2, 3 for example) comprising at least one of a ceramic material and stone ([0036]: “Top layer 4 … may comprise also ceramic materials”), at least a first decorative layer (top layer 4) having a visible face, and a laying face opposite to said visible face, and said laying face being adapted to be turned towards a laying surface to be covered (as shown in Fig 3 top layer 4 has a top facing surface and a bottom facing surface), and at least a second layer arranged on said laying face of said first decorative layer and comprising a sheet of a flexible, magnetic material (bottom magnetic flexible layer 3). 
Esposito does not teach the specific material makeup of the flexible magnetic layer 3. However, in the field of magnetic tiles, the specific magnetic backing as claimed was known and used at the time the invention was effectively filed. See Moore which teaches a magnetic sheet display useful for removably placing magnetic tiles on a magnetic surface. Moore teaches the second layer comprises strontium ferrite at a weight concentration of between 85% and 95% of a total weight of the second layer ([0033]: “Ideally, the amount of magnetic or magnetizable material(s) range between about 87-97% in a weight-to-weight ratio of the total weight of the magnetic or magnetizable material(s), to the total weight of the back layer.” Examiner notes strontium ferrite is taught at [0032]), and chlorinated polyethylene at a weight concentration of between 5% and 15% of the total weight of the second layer ([0034]: “Ideally, the amount of polymeric material(s) range between about 5-15% in a .
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied the specific materials of the flexible magnetic backing of Moore to the flexible magnetic backing of Esposito because it is prima facie obvious to perform a simple substitution of one known element for another to obtain predictable results. See MPEP 2143 I B. In this case, Moore and Esposito each teaches the flexible magnetic backings achieve the same goal of connecting a decorative tile to a magnetic surface and it would therefore have been obvious to swap one for the other.
Esposito does not teach the specific material makeup of the substrate 7. However, Moore teaches the same material used as the backing may be used as the magnetic material onto which tiles are placed. See Moore [0040] which discusses that characters “characters can include at least one magnetic, or magnetizable material to aid, promote, and/or necessitate the characters to attach to the top layer of the magnetic display system.” Thus Moore further obviates the third layer being of the same composition as the second layer: the laying process comprises: applying a third layer on said laying surface to be covered, said third layer comprising an acoustic and thermal insulator comprising a flexible, metal rubber sheet comprising iron powder at a weight concentration of between 85% and 95% of a total weight of the flexible metal rubber sheet (Moore [0033]: “Ideally, the amount of magnetic or magnetizable material(s) range between about 87-97% in a weight-to-weight ratio of the total weight of the magnetic or magnetizable material(s), to the total  and chlorinated polyethylene at a weight concentration of between 5% and 15% of the total weight of the flexible metal rubber sheet (Moore [0034]: “Ideally, the amount of polymeric material(s) range between about 5-15% in a weight-to-weight ratio of the total weight of the polymeric material(s), to the total weight of the back layer.” Examiner notes chlorinated polyethylene is taught at [0032]); and depositing said piece of tile on said third layer for magnetically fixing said second layer on said third layer (Esposito teaches the tile 1 is laid upon the surface 7 at least in Figs 3-4).
Esposito in view of Moore does not teach the second layer has a thickness of between 0.3 mm and 3 mm. Rather Esposito and Moore are both silent with respect to specific dimensions of the tiles, backing layers, and surface layers. However, in the field of tiles having magnetic backing, Kreckl teaches a similar method and system for laying wall or floor tiles. Kreckl teaches a concrete floor in the embodiment of Fig 1 which is covered with a magnetic surface 7 and upon which rests tiles having magnetic backing 6. Kreckl teaches the magnetic backing 6 is a magnetic foil having a thickness of 0.6, 0.8 or 1.0mm, or may be thicker (Col 2 lines 1-3). Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a thickness of the second layer to be between 0.3 and 3 mm. Such a person would have found it obvious in view of the thickness of other magnetic backings in the art, such as Kreckl, which indicate that a backing of this thickness is sufficient to 
As to claim 16, Esposito in view of Moore and Kreckl teaches the laying process according to claim 15, wherein said piece of tile consists essentially of a piece of ceramic tile (top layer 4 of Esposito is described to be ceramic at [0036]).
As to claim 17, Esposito in view of Moore and Kreckl teaches the laying process according to claim 15, wherein said flexible, metal rubber sheet covers essentially all of said laying surface to be covered (as shown for example in Fig 1 of Esposito, the laying surface to be covered is defined by surface 7).
As to claim 18, Esposito in view of Moore and Kreckl teaches the laying process according to claim 15, wherein the sheet of flexible, magnetic material substantially covers an entirety of said second layer (as shown for example in Fig 1 of Esposito, the layer 3 covers the vast majority of the underside of top layer 4).
As to claim 19, Esposito teaches a laying process of a piece of tile for covering surfaces (“A magnetic covering tile” (Abstract)), the piece of tile (tile 1 is shown in Figs 1, 2, 3 for example) comprising at least one of a ceramic material and stone ([0036]: “Top layer 4 … may comprise also ceramic materials”), at least a first decorative layer (top layer 4) having a visible face, and a laying face opposite to said visible face, and said laying face being adapted to be turned towards a laying surface to be covered (as shown in Fig 3 top layer 4 has a top facing surface and a , and at least a second layer arranged on said laying face of said first decorative layer and comprising a sheet of flexible magnetic material (bottom magnetic flexible layer 3). 
Esposito does not teach the specific material makeup of the flexible magnetic layer 3. However, in the field of magnetic tiles, the specific magnetic backing as claimed was known and used at the time the invention was effectively filed. See Moore which teaches a magnetic sheet display useful for removably placing magnetic tiles on a magnetic surface. Moore teaches the second layer comprises strontium ferrite at a weight concentration of between 85% and 95% of a total weight of the second layer ([0033]: “Ideally, the amount of magnetic or magnetizable material(s) range between about 87-97% in a weight-to-weight ratio of the total weight of the magnetic or magnetizable material(s), to the total weight of the back layer.” Examiner notes strontium ferrite is taught at [0032]), and chlorinated polyethylene at a weight concentration of between 5% and 15% of the total weight of the second layer ([0034]: “Ideally, the amount of polymeric material(s) range between about 5-15% in a weight-to-weight ratio of the total weight of the polymeric material(s), to the total weight of the back layer.” Examiner notes chlorinated polyethylene is taught at [0032]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied the specific materials of the flexible magnetic backing of Moore to the flexible magnetic backing of Esposito because it is prima facie obvious to perform a simple substitution of one known element for another to obtain predictable results. See MPEP 2143 I B. In this case, Moore and Esposito each teaches the flexible magnetic backings achieve the same goal of connecting a 
Esposito does not teach the specific material makeup of the substrate 7. However, Moore teaches the same material used as the backing may be used as the magnetic material onto which tiles are placed. See Moore [0040] which discusses that characters “characters can include at least one magnetic, or magnetizable material to aid, promote, and/or necessitate the characters to attach to the top layer of the magnetic display system.” Thus Moore further obviates the third layer being of the same composition as the second layer: and wherein the laying process comprises: applying a third layer on said laying surface to be covered, said third layer comprising an acoustic and thermal insulator comprising a metal material selected from: (a) a flexible, metal rubber sheet comprising iron powder at a weight concentration of between 85% and 95% of a total weight of the flexible metal rubber sheet (Moore [0033]: “Ideally, the amount of magnetic or magnetizable material(s) range between about 87-97% in a weight-to-weight ratio of the total weight of the magnetic or magnetizable material(s), to the total weight of the back layer.” Examiner notes strontium ferrite as taught at [0032] is an iron powder. Examiner further notes the sheet, since it has the same material makeup as claimed, will necessarily have the same material properties, including acoustical and thermal, as the claimed sheet. See MPEP 2112.01) and chlorinated polyethylene at a weight concentration of between 5% and 15% of the total weight of the flexible metal rubber sheet (Moore [0034]: “Ideally, the amount of polymeric material(s) range between about 5-15% in a weight-to-weight ratio of the total weight of the polymeric material(s), to the ; (b) a metal mixture comprising magnetite at a weight concentration of between 50% and 70% of a total weight of the metal mixture, titanium dioxide at a weight concentration of between 5% and 10% of the total weight of the metal mixture, and water at a weight concentration of between 45% and 20% of the total weight of the metal mixture; and (c) a water-based metal paint containing ferrous particles, wherein the metal paint is diluted with between 0% and 5% water when prepared (Examiner notes options B and C are not considered as the broadest reasonable interpretation is that only one of the three options A, B, C must be satisfied to meet the claimed limitations.);
and depositing said piece of tile on said third layer for magnetically fixing said second layer on said third layer (Esposito teaches the tile 1 is laid upon the surface 7 at least in Figs 3-4).
Esposito in view of Moore does not teach the second layer has a thickness of between 0.3 mm and 3 mm. Rather Esposito and Moore are both silent with respect to specific dimensions of the tiles, backing layers, and surface layers. However, in the field of tiles having magnetic backing, Kreckl teaches a similar method and system for laying wall or floor tiles. Kreckl teaches a concrete floor in the embodiment of Fig 1 which is covered with a magnetic surface 7 and upon which rests tiles having magnetic backing 6. Kreckl teaches the magnetic backing 6 is a magnetic foil having a thickness of 0.6, 0.8 or 1.0mm, or may be thicker (Col 2 lines 1-3). Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a thickness of the second layer to be between 0.3 and 3 mm. Such a 
As to claim 20, Esposito in view of Moore and Kreckl teaches the laying process of claim 19, wherein said second layer essentially covers an entirety of said laying face (the surface of the top layer 4 which faces downwards is illustrated in Fig 1 for example to be entirely covered by the magnetic layer 3).
As to claim 21, Esposito in view of Moore and Kreckl teaches the laying process according to claim 20, wherein said third layer essentially covers an entirety of said laying surface to be covered (as shown for example in Fig 1 of Esposito, the laying surface to be covered is defined by surface 7).
As to claim 22, Esposito in view of Moore and Kreckl teaches the laying process according to claim 21, comprising coating said laying surface to be covered with multiple pieces of said piece of tile, with the multiple pieces of said piece of tile being positioned mutually adjacent to each other (as shown in Fig 3, Esposito teaches multiple adjacent tiles 1 on surface 7).
Response to Arguments
Applicant’s arguments, see pages 8-14, filed 21 April 2021, with respect to the rejection(s) of claim(s) 7-12 and 15-22 under Lautzenhiser have been fully considered 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3 June 2021